Citation Nr: 1522952	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 19, 1975 to October 10, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied his claim of entitlement to nonservice-connected disability pension benefits on the ground that the Veteran had no active service during a period of war.  The claim was subsequently transferred to the RO in Philadelphia, Pennsylvania.

FINDING OF FACT

The Veteran served in the United States Army from August 19, 1975 to October 10, 1975, which was not during a period of war.


CONCLUSION OF LAW

Basic eligibility for entitlement to pension benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The law in the case is dispositive and there is simply no basis for a legal entitlement to such benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Indeed, the Veteran does not contest the fact that he did not serve during a period of war.  Therefore, there is no assistance that VA could possibly provide to the appellant to substantiate the claim.

Pension is payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.

The period of war encompassing the Vietnam conflicted ended on May 7, 1975.  38 U.S.C.A. § 1110.  The next period of war began August 2, 1990.  The Veteran's service, which as demonstrated by his DD Form 214 and confirmed by VA lasted from August 19, 1975 to October 10, 1975, did not occur during a period of war.

In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis, 6 Vet. App. 426 (1994).  Because the Veteran did not serve during a period of war, he does not have basic eligibility for VA pension benefits and his claim must be denied.


ORDER

Basic eligibility for entitlement to VA disability pension benefits not having been established, the appeal is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


